MONROE, C. J.
The defendant being indicted for murder, filed a motion to quash the indictment on the ground that the grand jury that indicted him had been illegally drawn. His motion being overruled, he reserved a bill of exception. He was tried; the jury rendered a verdict of guilty without capital punishment; and he prosecutes this appeal from the verdict and sentence of imprisonment for life in the state penitentiary.
The issue presented and the facts of this case, except as to the crime charged and the sentence imposed, are precisely the same as stated in the opinion handed down this day in the case of State v. Robert Bain (No. 20682) 66 South. 196.1 For the reasons assigned in that opinion, it is ordered that the conviction and sentence in this case be annulled and set aside, and that the case be remanded to be proceeded with according to law.
O’NIELL, J., dissents, filing as his opinion herein the dissenting opinion filed by him in the case of State v. Robert Bain (No. 20682) 66 South. 197.

 Ante, p. 776.